SCHWELB, Senior Judge,
concurring in part and concurring in the judgment:
As the court acknowledges near the conclusion of its opinion, this is indeed a “close case.” That is hardly a rarity in “constructive possession” prosecutions. More than forty years ago, in his concurring opinion in United States v. Holland, 144 U.S.App.D.C. 225, 227-28, 445 F.2d 701, 708-04 (1971), Judge Tamm commented that “the more cases one reads on constructive possession, the deeper is he plunged into a thicket of subjectivity.... It is illogical to believe that from the chaotic patchwork which flows ex cathedra, there is created a stable and definable body of law.” Unfortunately, the intervening decades have not, in my judgment, significantly allayed the concern expressed by Judge Tamm in Holland, and the liberty of the citizen often turns on largely subjective judgments.
In this particular case, I have no doubt that there was ample circumstantial evidence to permit an impartial juror to find beyond a reasonable doubt that Ms. Smith had knowledge not only of the purple backpack in the bedroom that she shared with her boyfriend, Maurice N. Evans, but also of the bag’s deadly contents, which included a .45 caliber Uzi style machine gun and numerous rounds of ammunition. The only question of substance presented in this appeal is whether the prosecution established the final and most challenging element of a constructive possession case, namely, proof beyond a reasonable doubt that the defendant intended, individually or jointly with Evans, to exercise dominion and control over the contraband and to guide its destiny. See In re R.G., 917 A.2d 643, 648, 649 n. 4 (D.C.2007). This question, in my view, largely turns on whether or not the present case is controlled by our decision in R.G., which is the main authority relied on by Ms. Smith’s counsel on appeal.
For the reasons summarized below, I am of the opinion that the principal distinctions from R.G. suggested by the government, and to some extent by the court, are unrealistic and, at least to me, uncon-*891vineing. Nevertheless, the two cases are, in my judgment, fundamentally different at their core, and although the issue is not free from doubt, I agree that Ms. Smith’s convictions for “Felon in Possession” and related weapons offenses should be affirmed.
I.
In R.G., the police executed a search warrant during the early hours of the morning in seventeen-year-old respondent R.G.’s bedroom. They recovered a loaded .38 caliber pistol from a window sill adjacent to the bed which R.G. was sharing with her adult boyfriend. Both R.G. and the boyfriend were arrested and charged, inter alia, with carrying a pistol without a license (CPWOL).
R.G. testified that she was unaware of the presence of the weapon and that the boyfriend must have brought it with him when he came to visit her at 3:00 a.m. that day, a few hours before the arrival of the officers. There was dust on the window sill but not on the pistol, a fact which tended to corroborate R.G.’s claim that the pistol had not been at that location for an extensive period of time.
The trial judge adjudicated R.G. to be guilty of CPWOL and related offenses. The judge did not believe R.G.’s claim that she (R.G.) was unaware of the presence of the pistol. The judge did not, however, explicitly address the “intent” element of constructive possession. This court unanimously reversed the adjudication of guilt, concluding as a matter of law that although there was ample evidence to support the trial judge’s finding that R.G. knew of the presence of the pistol, the District of Columbia had failed to prove beyond a reasonable doubt that R.G. intended to exercise dominion and control over the weapon.
II.
In its brief in the present case, the government emphasizes that Ms. Smith’s boyfriend (and co-resident) had been out of town for a week or so, returning to the apartment earlier on the day that the police executed the search warrant, and that during his absence, Ms. Smith had been the only person staying in the unit. It was especially significant, according to the government, that by her own admission, Ms. Smith “was the only one who had stayed [at the apartment] — and thus had control of the premises — in the week leading up to the execution of the search warrant.” My colleagues in the majority seem to agree with the government, and they too focus on the fact that Ms. Smith “was the sole occupant of the master bedroom for the week prior to the execution of the search warrant.” Why, the government and the majority implicitly ask, did Ms. Smith not get rid of the contraband while she was in control?
Why not, indeed? I suggest that to decide the case on the theory that Ms. Smith is guilty because she did not remove the Uzi and ammunition during her boyfriend’s brief absence is to adhere to the dubious principle that, in the informal and ironical (but unpublished) phrase coined by one of my colleagues on the court, we must “hold the line against creeping practicality.” First, on the record before us, no trier of fact could fairly find beyond a reasonable doubt that the Uzi and ammunition were brought to the apartment during the week that Ms. Smith was there alone. Indeed, Ms. Smith’s boyfriend acknowledged to the police that some of the ammunition — though not the rounds recovered from the bedroom — belonged to him and had been in the apartment for years.
If the contraband was already in the unit when Evans left, then I suppose that *892theoretically, Ms. Smith could have removed it while he was gone. That seems to be the supposition on which the government finds his absence relevant. Had she tried to do what the government apparently believed that she was obliged to do to avoid criminal liability, however, she would have confronted some well-nigh insuperable difficulties. First, she would have had to find a person (or place) to whom (or to which) she could take it. Even if she had succeeded in that endeavor, then in order to transport the pistol and ammunition, she would have been obliged to take these items into her actual (and not merely constructive) possession and to carry them to their destination. For a person such as Ms. Smith, who had a recent felony conviction, this would have been a perilous, even foolhardy, course of action. Ms. Smith could, of course, have called the police— she would not be guilty of CPWOL if her only contact with the Uzi and ammunition was to turn them in to the authorities— and this might perhaps have been the noble thing to do. But aside from the question whether the police would have believed her if she professed innocence — a supposition on which I would not venture to place a wager — she could understandably have been reluctant to do this, perhaps because of her love for (or fear of) Evans,5 and more generally because of awareness that life can be perilous for a “snitch.” Further, given the obvious potential for self-incrimination if Ms. Smith had called the police, one wonders what advice she would have received if she had sought the advice of a responsible attorney. In any event, at least in my judgment, Evans’ absence from the apartment for a week sheds no realistic light on the proper outcome of this appeal, and I cannot agree with the government’s and the majority’s contrary view.
My colleagues also attempt to distinguish R.G. on another (but related) ground, as follows:
The court in R.G. also expressed concern as to whether R.G., who was a minor, had the ability to order an armed adult man to remove the weapon from her bedroom. Id. at 651. In this case, however, a reasonable juror could find that appellant had the ability to exercise dominion and control over the backpack and its contents when she was the sole occupant of the bedroom for the week prior to the search.
Although it is true that R.G. was a minor — she was seventeen years old — I do not believe that the outcome of her appeal would have been different if she had been a year older, or even twice as old. Tamara Smith was thirty-four years of age at the time of her arrest, but ordering an armed man to remove weapons from the apartment they shared would surely be a perilous venture regardless of a woman’s age. Further, for the reasons I have described, Evans’ trip out of town was, in my judgment, largely irrelevant. I therefore cannot associate myself with the stated grounds on which the majority seeks to distinguish this case from our unanimous decision in R.G.

III.

Notwithstanding my views as set forth above, however, I do not believe that the decision in In R.G. controls this appeal. Although I agree with my colleagues that the case is a close one, I conclude, albeit not without with some hesitation, that Ms. Smith’s convictions should be affirmed.
*893As I have suggested at the outset of this opinion, this case and R.G. differ at their core. The differences between them do not turn either on Evans’ brief absence from the apartment or on R.G.’s tender years. R.G. was a case involving a single pistol that was apparently in the respondent’s bedroom for only a few hours. There was nothing to associate R.G. with the weapon beyond its short-lived presence following the arrival of her nocturnal visitor. This conclusion is supported not only by R.G.’s testimony (parts of which the judge did not find credible) but by the undisputed fact that the window sill was dusty and the pistol was not. The District did not prove (or even claim) that any weapons were located in R.G.’s bedroom on a long-term basis, nor was there any persuasive evidence that R.G. intended to exercise dominion and control over the pistol that was apparently brought there by her boyfriend in the middle of the night.
The facts in Ms. Smith’s case are dramatically different. When the police arrived at the apartment to execute the search warrant, they found themselves in what amounted to, or at least suggested, a small indoor arsenal or garrison. Recovered from various locations in the apartment were a .45 caliber Uzi style machine gun, a black assault-style weapon, and well over 150 rounds of .357 and other ammunition, as well as a bulletproof vest, a gun-cleaning kit, and several indicia of a drug selling operation. Evans admitted to the police that some of the .357 ammunition had previously belonged to a now-dead relative and had previously been in his own possession for many years.6
Viewing the record, as we must, in the light most favorable to the prosecution, and drawing all reasonable inferences in the prosecution’s favor, an impartial juror could surely find beyond a reasonable doubt that Ms. Smith, a resident of the apartment, knew of the weaponry that was located there, and especially of the Uzi and the ammunition in the closed backpack found near her bed, ie., the contraband of which she was convicted of possessing. This is true even though the items were not in plain view when the police entered.
This does not, of course, resolve the issue whether the prosecution proved that Ms. Smith had the requisite intent. In R.G., we recognized that the constructive possession doctrine should not automatically be applied “to impose liability on a person who simply fails to dissociate from, or has mere knowledge of, the presence of contraband.” Id. at 651 (quoting Rivas v. United States, 783 A.2d 125, 145 (D.C.2001) (en banc) (Ruiz, J., concurring)).7 We also reiterated, however, that where contraband (as here) is not in plain view, but where “the element of knowledge cannot be significantly disputed,” the “additional evidence necessary to prove the intent element of constructive possession is comparatively minimal.” Id. at 648 (quoting Smith v. United States, 899 A.2d 119, 122 (D.C.2006) (brackets and internal quotation marks omitted)). As Judge Tamm recognized four decades ago in Holland, it was not easy then to derive a clear rule from the precedents, and it is not appreciably easier now.
Few constructive possession cases are simple. Whether a given factual situation involves the intent to exercise dominion *894and control over contraband, either individually or jointly, rather than “mere” failure to dissociate oneself from it, is often a tough and in some measure subjective judgment call. That call is, however, essentially one for the jury. In many (perhaps most) instances, intent can be established only by circumstantial evidence. In this case, Ms. Smith lived with her boyfriend for some appreciable period of time in an apartment containing a significant amount of unlawful weaponry. The Uzi and ammunition which led to her conviction were found adjacent to the bed she shared with Evans. There was no evidence that she ever made even a modest request that the contraband be removed, or that she was displeased in any way by its presence. The jury could still plausibly have found that she was merely a tolerant co-resident and that the government did not prove the contrary. Conceivably, I might have so concluded had I been the trier of fact. Ms. Smith was sentenced to serve significant prison time, and especially in such circumstances, we should require the jury to be able to reach a “subjective state of near-certitude of the guilt of the accused,” before sustaining the conviction. Id. at 648 (quoting Rivas, 783 A.2d at 133-34 (emphasis and citations omitted)).
The applicable standard, however, is whether any reasonable juror could, on these facts, find the requisite intent beyond a reasonable doubt. For me, that is not at all an easy call, but I am not prepared, on this record, to second-guess the verdict of the jury. Accordingly, I join my colleagues in voting to affirm the judgment.

. If the contraband belonged to Mr. Evans and Ms. Smith turned it over to the police, she would, among other things, be stealing Evans' property, albeit property he presumably had no legal right to possess.


. Evans entered a guilty plea with respect to this ammunition.


. But see also R.G., id. at 650 (declining to decide under what, if any, circumstances, passive but willing tolerance of the presence of contraband satisfies the intent required for constructive possession).